Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Following a tier III hearing at which petitioner apparently refused to speak, he was found guilty of violating the prison disciplinary rule which prohibits the unauthorized use of a controlled substance. Contrary to petitioner’s contention, the misbehavior report together with the calibration slips from the urinalysis tests indicating the presence of cannabinoids provide substantial evidence to support the determination of guilt (see, Matter of Kreel v Goord, 249 AD2d 600). Petitioner’s remaining contentions, having not been raised at the disciplinary hearing, are unpreserved for our review and we decline to address them (see, Matter of Murphy v Selsky, 239 AD2d 724).
Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.